In an action for divorce, order awarding alimony pendente lite and counsel fees modified on the facts by reducing the amount awarded as counsel fee from $1,500 to $1,000. As thus modified, the order is affirmed, without costs. The reduced counsel fee shall be paid as follows: $500 within five days from the entry of the order hereon, and the remainder when the case is reached for trial. On this record the allowance for counsel fee was excessive. Lewis, P. J., Cars-well, Johnston, Adel and Wenzel, JJ., concur^ [See post, p. 936.]